                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


MACHIAVELLI FARRAKHAN SIBERIUS,

             Plaintiff,

v.                                                   Case No. 2:18-cv-01125

AMERICAN PUBLIC UNIVERSITY SYSTEM, INC.,
PRESSLEY RIDGE, and WEST VIRGINIA
DEPARTMENT OF EDUCATION,

             Defendants.


                     MEMORANDUM OPINION AND ORDER

      On November 13, 2018, the plaintiff, Machiavelli Farrakhan Siberius,

proceeding pro se, filed an excessively lengthy Amended Complaint [ECF No. 29]

against the above-named defendants, alleging various federal and state claims as

further addressed in section III below. Pending before the court are the defendants’

Motions to Dismiss [ECF Nos. 30, 32, and 34], the West Virginia Department of

Education’s (“WVDE”) Motion to Strike Plaintiff’s Sur-reply (ECF No. 42), the

plaintiff’s Motion to Compel Joinder (ECF No. 44), and the plaintiff’s Motion to Strike

the WVDE’s Reply and Motion to Strike Sur-reply (ECF No. 45), all of which will be

addressed herein.

      This matter was initially referred to the Honorable Dwane L. Tinsley, United

States Magistrate Judge for submission of proposed findings and a recommendation

for disposition pursuant to 28 U.S.C. § 636(b)(1)(B). For reasons appearing to the
court, the referral of this matter to the Magistrate Judge is WITHDRAWN and the

undersigned will proceed to address the pending motions.

I.     Standard of Review

       The defendants have filed Motions to Dismiss pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. A motion filed under Rule 12(b)(6) tests the legal

sufficiency of a complaint or pleading. Giarratano v. Johnson, 521 F.3d 298, 302 (4th

Cir. 2008). A pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This standard

“does not require ‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

When “faced with a Rule 12(b)(6) motion to dismiss . . . courts must . . . accept all

factual allegations in the complaint as true.” Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 322 (2007).

       To survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). To achieve facial

plausibility, the plaintiff must plead facts allowing the court to draw the reasonable

inference that the defendant is liable, moving the claim beyond the realm of mere

possibility. Id.   Mere “labels and conclusions” or “formulaic recitation[s] of the

elements of a cause of action” are insufficient. Twombly, 550 U.S. at 555.




                                          2
      Because the plaintiff is proceeding pro se, the court is obliged to construe his

pleading liberally. Haines v. Kerner, 404 U.S. 519, 521 (1972). However, a district

court does not assume the role of an advocate to construct arguments or theories for

a pro se plaintiff and the court need not comb through the pleadings looking for

potential claims. See Gordon v. Leake, 574 F.2d 1147 (4th Cir. 1978); Drake v. City

of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991). “Judges are not like pigs,

hunting for truffles buried in briefs.” United States v. Dunkel, 927 F.2d 955, 956 (7th

Cir. 1991).

II.   Factual Background and Procedural History

      As alleged in the 105-page Amended Complaint, Machiavelli Farrakhan

Siberius (hereinafter “the plaintiff”) who, at the time was known as “Adam Zane

Dotson,” was a student in American Public University System, Inc.’s (“APUS”) Post-

Baccalaureate Teacher Preparation Certification Program. In the spring of 2016, the

plaintiff was enrolled in EDUC697 Clinical Supervision, a student teaching course

required to receive his teaching certification, and he was placed at Pressley Ridge in

Wood County, West Virginia, for student teaching.

      According to the Amended Complaint, on or about June 6, 2016, the plaintiff

was terminated from his student teaching position at Pressley Ridge for reporting a

staff member to the Wood County Sheriff’s Department for alleged physical abuse of

a student. As a result of his termination, the plaintiff did not complete the full 16

weeks of student teaching required by APUS for his certification, received a failing




                                          3
grade for the Clinical Supervision course, and was not issued a certificate to teach in

the State of West Virginia.

       On June 5, 2018, the plaintiff filed his initial Complaint in the Circuit Court

of Wood County. It was removed to this court by APUS, with the consent of the other

defendants. [ECF Nos. 3, 4, 5]. On September 28, 2018, United States Magistrate

Judge Dwane L. Tinsley granted the plaintiff leave to amend his Complaint. [ECF

No. 27]. On November 13, 2018, the plaintiff filed the Amended Complaint on which

this matter is now proceeding. [ECF No. 29].

       Count II of the Amended Complaint asserts a claim against Pressley Ridge and

the WVDE under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq.,

which was the basis for removal of the civil action to this federal court. Additionally,

buried within Count III of the Amended Complaint is a claim purportedly brought

under 42 U.S.C. § 1983 against Pressley Ridge and the WVDE alleging that the

failure to receive his teaching certification deprived him of a property right and, thus,

violated his right to due process. [ECF No. 29 at 53].

       The remaining claims in the Amended Complaint are state law claims alleging

wrongful discharge, breach of contract, promissory estoppel, equitable estoppel,

tortious interference, and conversion.1 The breach of contract claims are brought only

against APUS. The other state law claims are brought only against Pressley Ridge

and the WVDE.




1 In conjunction with the plaintiff’s FLSA claim in Count II, the convoluted Amended Complaint also
appears to assert violations of the West Virginia Minimum Wage and Maximum Hour laws and the Wage
Payment and Collection Act, W. Va. Code §§ 21-5-1 et seq. and 21-5C-1 et seq.

                                                4
       On November 27, 2018, each defendant filed a motion to dismiss [ECF Nos. 30,

32, and 34], with accompanying memoranda of law [ECF Nos. 31, 33, and 35]. On

December 3, 2018, the plaintiff filed responses in opposition to the motions to dismiss

[ECF Nos. 37, 38, and 39]. On December 11, 2018, the WVDE filed a reply brief [ECF

No. 40]. Thereafter, the plaintiff filed an unauthorized sur-reply [ECF No. 41], which

the WVDE moved to strike [ECF No. 42], and the plaintiff filed a Motion to Strike the

WVDE’s Reply and Motion to Strike [ECF No. 45]. Also pending is the plaintiff’s

Motion to Compel Joinder [ECF No. 44], in which he seeks a “joint trial” of defendants

WVDE and Pressley Ridge. This matter is ripe for adjudication.

III.   Discussion

       A.    The Amended Complaint fails to state a plausible claim under the FLSA.

       In Count II of his Amended Complaint, the plaintiff alleges that he was

employed by Pressley Ridge and the WVDE, and that the failure to pay him for the

hours he taught at Pressley Ridge violated the FLSA and the corresponding state law

provisions. However, as aptly noted by the defendants’ motions, the undersigned

FINDS that the plaintiff’s Amended Complaint does not allege sufficient facts

demonstrating an employer-employee relationship between the plaintiff and either

Pressley Ridge or the WVDE. Accordingly, the Amended Complaint fails to state a

claim upon which relief can be granted under the FLSA.

       As recently noted by the United States Court of Appeals for the Fourth Circuit,

in another case involving a student teacher, the FLSA conditions liability on the

existence of an employer-employee relationship, and the employee bears the burden



                                          5
of alleging and proving the existence of that relationship. Kerr v. Marshall Univ. Bd.

of Governors, 824 F.3d 62, 83 (4th Cir. 2016) (citing Benshoff v. City of Virginia

Beach, 180 F.3d 136, 140 (4th Cir. 1999) and Davis v. Food Lion, 792 F.2d 1274, 1276

(4th Cir. 1986)). Whether or not a person is an employee within the meaning of the

FLSA is a question of law. The Kerr Court further noted:

      FLSA defines “employer” as “any person acting directly or indirectly in
      the interest of an employer in relation to an employee and includes a
      public agency.” 29 U.S.C. § 203(d). Employers include those with
      managerial responsibilities and “substantial control of the terms and
      conditions of the work of ... employees.” Falk v. Brennan, 414 U.S. 190,
      195, 94 S. Ct. 427, 38 L.Ed.2d 406 (1973). To determine whether the
      employer-employee relationship exists, courts apply the “economic
      reality” test. Schultz, 466 F.3d at 304 (citing Henderson v. Inter–Chem
      Coal Co., 41 F.3d 567, 570 (10th Cir. 1994)).

              The economic reality test focuses on “whether the worker ‘is
      economically dependent on the business to which he renders service or
      is, as a matter of economic [reality], in business for himself.’” Id. (quoting
      Henderson, 41 F.3d at 570). Relevant factors include “whether the
      alleged employer (1) had the power to hire and fire the employees, (2)
      supervised and controlled employee work schedules or conditions of
      employment, (3) determined the rate and method of payment, and (4)
      maintained employment records.” Herman v. RSR Sec. Servs. Ltd., 172
      F.3d 132, 139 (2d Cir. 1999) (quoting Carter v. Dutchess Cmty. Coll., 735
      F.2d 8, 12 (2d Cir. 1984)), modified by Zheng v. Liberty Apparel Co. Inc.,
      355 F.3d 61 (2d Cir. 2003). Although no one factor is dispositive, not a
      single factor weighs in favor of finding the existence of an employer-
      employee relationship here. * * * The fact that Kerr did not ultimately
      receive course credit does not convert her truncated educational
      experience into unpaid labor. Given the economic reality of Kerr’s
      position as a student teacher, the district court properly determined that
      Kuhn was not an “employer” under FLSA and dismissed Kerr’s final
      claim.

Id. at 83-84.

      In another case involving a student enrolled in a cosmetology teacher trainee

course to pursue her teaching license, our sister court in the Middle District of North

                                            6
Carolina found that the teacher trainee was not an employee required to be

compensated under the FLSA because “the benefits to [the trainee] derived from the

teacher training program clearly outweighed the benefits to [the alleged employer

school]” and, thus, the trainee was not an “employee” under the FLSA. See Lane v.

Carolina Beauty Sys., Inc., No. 6:90-cv-00108, 1992 WL 228868, *4 (M.D.N.C. July 2,

1992). The Lane court specifically noted:

      The Supreme Court has held that the definition of “to suffer or permit
      to work” does not encompass persons “who, without any express or
      implied compensation agreement, might work for their own advantage
      on the premises of another. Otherwise, all students would be employees
      of the school or college they attend, and as such entitled to receive
      minimum wages.” Walling v. Portland Terminal Co., 330 U.S. 148, 152,
      67 S. Ct. 639, 641, 91 L. Ed. 809 (1947).

Id. at *3. The Lane court considered factors including whether the trainee’s duties

and activities were part of the curriculum required for the educational program in

which the trainee was enrolled, the fact that the trainee was supervised and

evaluated by a licensed teacher, and the fact that the school did not displace any

employees of the school or forego hiring additional employees because of the presence

of the trainee and the work the trainee was doing. Id. at 2.

      The plaintiff does not allege that he had a pre-existing paid teaching position

at Pressley Ridge, or with any school operated by the WVDE; nor could he, as he

acknowledges that he was not a licensed or certified teacher. Rather, the Amended

Complaint merely alleges that the plaintiff was issued a student teaching permit.

Additionally, there is no indication in the Amended Complaint that the plaintiff

displaced any actual employees of the defendants.



                                            7
      Although the plaintiff alleges that a school secretary at Pressley Ridge kept a

sign-in log for the dates and times the he worked, such records were necessary to

confirm his fulfillment of the student teaching field hour requirements and were not

actual employer time records. The plaintiff acknowledges that he was not paid. The

plaintiff further alleges that, although he designed lesson plans and objectives,

graded papers, lectured students, and directed class activities, he was supervised by

a site teacher and benefitted from those duties as part of his academic program. [Id.

at 46]. Thus, the Amended Complaint merely establishes that the plaintiff performed

duties that were required as part of his curriculum for the APUS student teaching

program, which were supervised and evaluated by a licensed teacher.

      The undersigned FINDS that the plaintiff’s allegations fail to establish, under

the totality of the circumstances, that either Pressley Ridge or the WVDE had

sufficient operational control over the plaintiff in order to constitute an employer-

employee relationship for the purposes of the FLSA. Accordingly, the undersigned

further FINDS that the Amended Complaint fails to state a plausible claim for relief

under the FLSA. Thus, dismissal of that claim under Rule 12(b)(6) is warranted.

      B.     The Amended Complaint fails to state a claim under 42 U.S.C. § 1983
             against Pressley Ridge and/or the WVDE.

      As noted above, the Amended Complaint also purports to raise a claim under

42 U.S.C. § 1983 against Pressley Ridge and the WVDE. [ECF No. 29 at 53]. Section

1983 of Title 42 of the United States Code, provides in pertinent part:

      Every person, who under color of any statute, ordinance, regulation,
      custom, or usage, of any State . . . subjects, or causes to be subjected,
      any citizen of the United States or other person within the jurisdiction

                                          8
      thereof to the deprivation of any rights, privileges, or immunities
      secured by the Constitution and laws, shall be liable to the party injured
      in an action at law, suit in equity, or other proper proceedings for redress
      ....
42 U.S.C. § 1983. While not in itself a source of substantive rights, section 1983

provides a “method for vindicating federal rights elsewhere conferred by those parts

of the United States Constitution and federal statutes that it describes.” Baker v.

McCollan, 443 U.S. 137, 144 n.3 (1979). To successfully establish a section 1983

claim, however, “a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States and must show that the alleged

deprivation was committed by a person acting under color of state law.” Crosby v.

City of Gastonia, 635 F.3d 634, 639 (4th Cir. 2011) (quoting West v. Atkins, 487 U.S.

42, 48 (1988)) (Emphasis added).

      Neither Pressley Ridge, nor the WVDE, is “a person acting under color of state

law.” As alleged in the Amended Complaint, Pressley Ridge is a private corporation

that provides residential treatment, educational, and foster care services,

headquartered in Pittsburgh, Pennsylvania. Thus, it was not acting under color of

state law. Likewise, the WVDE, an agency of the State of West Virginia, is not a

person with respect to section 1983. In Will v. Michigan Dept. of State Police, 491

U.S. 58, 71 (1989), the Supreme Court held that, neither a State, nor its officials

acting in their official capacities, are “persons” under section 1983. Accordingly, the

undersigned FINDS that the Amended Complaint fails to state any plausible claim

against these defendants under 42 U.S.C. § 1983. Thus, dismissal of that claim under

Rule 12(b)(6) is also warranted.



                                          9
      C.     The undersigned declines to exercise supplemental jurisdiction over the
             plaintiff’s state law claims.

      Having found that the plaintiff has not stated any plausible federal claim,

which was the basis of removal herein, and there being no diversity of citizenship,

the undersigned declines to exercise supplemental jurisdiction over the plaintiff’s

state law claims, pursuant to 28 U.S.C. § 1367(c)(3), and REMANDS this matter to

the Circuit Court of Wood County.

IV.   Conclusion

      For the reasons stated herein, it is hereby ORDERED that the Motions to

Dismiss filed by the WVDE [ECF No. 30] and Pressley Ridge [ECF No. 34] are

GRANTED with respect to the plaintiff’s FLSA and section 1983 claims, but are

otherwise DENIED WITHOUT PREJUDICE to being re-asserted in the state court.

It is further ORDERED that the Motion to Dismiss filed by APUS [ECF No. 32] is

DENIED WITHOUT PREJUDICE to being re-asserted in the state court.

      In light of the rulings made herein, it is further ORDERED that the WVDE’s

Motion to Strike Sur-reply [ECF No. 42], the plaintiff’s Motion to Compel Joinder

[ECF No. 44], and the plaintiff’s Motion to Strike Reply and Motion to Strike Sur-

reply [ECF No. 45] are DENIED AS MOOT. Finally, it is further ORDERED that

this matter is REMANDED to the Circuit Court of Wood County for consideration of

the plaintiff’s state law claims.

      The Clerk is directed to forward a copy of this Memorandum Opinion and

Order to counsel of record and any unrepresented party. The Clerk is further directed




                                         10
to send a certified copy of the record of this civil action to the Circuit Court of Wood

County.

                                        ENTER:        September 13, 2019




                                           11
